UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52178 ES Bancshares, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 20-4663714 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 68 North Plank Road, Newburgh, New York (Address of Principal Executive Offices) (Zip Code) (866) 646-0003 (Issuer’s Telephone Number including area code) Securities Registered Pursuant to Section 12(b) of the Act: None Name of Each Exchange Title of Class On Which Registered Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, par value $0.01 per share Warrants to purchase common stock, par value $0.01 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YESo NO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. YESo NO x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file reports), and (2) has been subject to such requirements for the past 90 days. (1)YESx NO o (2)YESx NO o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the Registrant was required to submit and post such files). YESo NO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NO x As of June 30, 2010 the aggregate market value of the voting and non-voting common stock held by non-affiliates of the registrant, computed by reference to the closing price of the common stock as of June 30, 2010 was $6.6 million. As of March 30, 2011, there were 2,269,070 shares of the Registrant’s common stock, par value $0.01 per share, outstanding. DOCUMENTS INCORPORATED BY REFERENCE 1. Proxy Statement for the 2011 Annual Meeting of Stockholders (Parts II and III). ES BANCSHARES, INC. ANNUAL REPORT ON FORM 10-K DECEMBER 31, 2010 Table of Contents Page PART I 4 Item 1. Business 4 Item 1A. Risk Factors 36 Item 1B. Unresolved Staff Comments 42 Item 2. Properties 42 Item 3. Legal Proceedings 42 Item 4. [Removed and Reserved] 42 PART II 43 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 43 Item 6. Selected Financial Data 43 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 43 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 50 Item 8. Financial Statements and Supplementary Data 51 Item 9. Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 83 Item 9A(T). Controls And Procedures 83 Item 9B. Other Information 84 PART III 85 Item 10. Directors, Executive Officers and Corporate Governance 85 Item 11. Executive Compensation 85 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 85 Item 13. Certain Relationships and Related Transactions, and Director Independence 86 Item 14. Principal Accountant Fees and Services 86 PART IV 87 Item 15. Exhibits and Financial Statement Schedules 87 3 PART I Item 1.Business Forward-Looking Statements This Report on Form 10-K includes “forward-looking statements” within the meaning of the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended, that are based on the current beliefs of, as well as assumptions made by and information currently available to, the management of the Company.All statements other than statements of historical facts included in this Report, including, without limitation, statements contained under the caption “Management’s Discussion and Analysis” regarding the Company’s business strategy and plans and objectives of the management of the Company for future operations, are forward-looking statements.When used in this Report, the words “anticipate,” “believe,” “estimate,” “project,” “predict,” “expect,” “intend” or words or phrases of similar import, as they relate to the Company or the Company’s management, are intended to identify forward-looking statements.Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, such expectations may not prove to be correct.All forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from those anticipated, believed, estimated, projected, predicted, expected or intended including: statements of our goals, intentions and expectations; statements regarding our business plans and prospects and growth and operating strategies; statements regarding the asset quality of our loan and investment portfolios and estimates of our risks and future costs and benefits. Among the factors which could cause our actual results of financial condition to differ materially are those set forth in Item 1A as well as the following: our ability to manage the risk in our loan portfolio including new types of loans such as taxi medallion and United States Department of Agriculture (USDA) guaranteed loans; significantly increased competition among depository and other financial institutions; our ability to execute our plan to grow our assets on a profitable basis; our ability to execute on a favorable basis any plan we may have to acquire other institutions or branches or establish new offices; changes in the interest rate environment that reduce our margins or reduce the fair value of financial instruments and inflation; general economic conditions, either nationally or in our market area, future deposit premium levels, adverse changes in the securities and national and local real estate markets (including real estate values); our ability to grow our new Staten Island office; legislative or regulatory changes that adversely affect our business; our ability to enter new markets successfully and take advantage of growth opportunities; changes in consumer spending, borrowing and savings habits; the effect of a dramatically slowing economy on our lending portfolio including our commercial real estate, business, construction, multifamily, and home equity loans; the impact of the U.S. government’s economic stimulus program and its various financial institution rescue plans, changes in accounting policies and practices, as may be adopted by the bank regulatory agencies and the authoritative accounting and auditing bodies; and changes in our organization, compensation and benefit plans. The Company does not intend to update these forward-looking statements.All subsequent written and oral forward-looking statements attributable to the Company or persons acting on its behalf are expressly qualified in their entirety by applicable cautionary statements. 4 OVERVIEW Who We Are and How We Generate Income ES Bancshares, Inc. (the “Registrant” or “Company”) was incorporated under the laws of the State of Maryland in August 2006, to serve as the bank holding company for the previously formed nationally chartered commercial bank, Empire State Bank, National Association (the “Bank”). The Registrant was organized at the direction of the Board of Directors of the Bank for the purpose of becoming a bank holding company pursuant to a plan of reorganization under which the former shareholders of the Bank became the shareholders of the Company. Since the reorganization, the Registrant has functioned primarily as the holder of all of the Bank’s common stock. The Bank commenced operations in June 2004 as a national bank chartered by the Office of the Comptroller of the Currency (the “OCC”). Effective March 9, 2009, the Bank converted its charter to a New York State commercial bank. As a community-oriented full service commercial bank, the Bank offers a variety of financial services to meet the needs of communities in its market area.The Bank’s mission is to help its customers by offering a full range of consumer and business deposit and lending products tailored to meet each customer’s specific financial needs coupled with in-depth knowledge and service from the Bank’s experienced staff.The Bank engages in full service commercial and consumer banking business, including accepting time and demand deposits from consumers, businesses and local municipalities surrounding its branch offices. These deposits, together with funds generated from operations and borrowings, are invested primarily in both owner and non-owner occupied commercial real estate, one to four family, multi-family, home equity, commercial, construction and consumer loans; GNMA, FNMA, and FHLMC mortgage-backed securities; U.S. government agency securities and certificates of deposit at other financial institutions.Additionally, the Bank offers non-deposit products such as annuities and mutual funds, merchant credit and debit card processing, automated teller machines, cash management services, online banking services, safe deposit boxes and individual retirement accounts. The information in this Annual Report on Form 10-K reflects principally the financial condition and results of operations of the Bank.The Bank’s results of operations are primarily dependent on its net interest income, which is mainly the difference between interest income on loans and investments and interest expense on deposits and borrowings as well as the level of its provision for loan losses.The Bank also generates non interest income, such as fee income on deposit accounts, the sale of residential mortgages and the sale of mutual funds and annuities.The level of its non interest expense, such as salaries and benefits, occupancy and equipment costs, and other general and administrative expenses further affects the Bank’s net income.Certain reclassifications have been made to prior year amounts and the related discussion and analysis to conform to the current year presentation. 5 2010 Summary · For the year ended December 31, 2010, the Company reported net income of $488 thousand or $0.23 per share as compared to a net loss of ($1.2 million) or ($0.64) per share for the year ended December 31, 2009; · A net interest margin of 3.12% for 2010 as compared to 2.77% for 2009; · The Company continued to focus on diversification of loan originations and prudent underwriting standards. · Non-performing assets decreased to $2.8 million at December 31, 2010 from $3.2 million at December 31, 2009, or 12.5%. · Deposits totaled $138.2 million at December 31, 2010, with an increase in deposits of 2.1% over December 31, 2009; · The Bank remains well capitalized at December 31, 2010, with a Tier I Capital ratio of 7.95%; · The Company successfully raised $780 thousand in capital during 2010 Market Area Our primary market area is the New York counties of Orange and Ulster, and the Borough of Staten Island, New York. The Bank also conducts business in certain other communities within Dutchess, Putnam, Rockland, Westchester and Nassau counties, New York as well as the other boroughs of New York City. The Bank’s headquarters are located in Orange County located at 68 North Plank Road in Newburgh, New York.Newburgh is located along the Hudson River approximately sixty miles north of New York City and sixty miles south of Albany.Additionally, the Bank operates a second full service office in New Paltz, within the county of Ulster, approximately twenty miles northeast of its main office.Among other things, New Paltz is home to the State University of New York (SUNY) at New Paltz and Mohonk Mountain House, a five-star, world renowned resort.These cities and the surrounding areas are generally known as the Mid-Hudson Valley, which is located along New York State’s Hudson River and amidst its Catskill Mountains. The Newburgh-New Paltz area consists of many small towns that have experienced economic growth and social transformation.The area offers affordable housing; and therefore, people continue to relocate to the community. We also have a growing presence in Staten Island, NY. In December of 2008, the Bank relocated its full service Staten Island office into a larger space, allowing for a larger operation that was outgrowing its space.The office in Staten Island is located approximately ninety miles south of the Bank’s Newburgh location. The borough of Staten Island is primarily comprised of numerous suburban-style residential neighborhoods and small businesses. Deposit generation primarily stems from the areas surrounding our branch offices including, but not limited to, the Town of Newburgh, the Village of New Paltz and the borough of Staten Island. However, the Bank’s electronic remote deposit service (“remote capture”) allows customers to make deposits from their own business premises without visiting the Bank’s branch office allowing for deposit growth from the communities without full service branches. 6 Competition The market for financial services is rapidly changing and intensely competitive and is likely to become more competitive as the number and types of market entrants increase.The Bank faces substantial competition for both deposits and loans from inside and outside the market area, and all phases of the Bank’s business are highly competitive. The Bank faces direct competition from a significant number of financial institutions operating in its market areas, many with a statewide or regional presence, and in some cases, a national presence. Several branches of these financial institutions aggressively compete for the same local customer base. Most of these competitors are significantly larger than the Bank, and therefore have greater financial and marketing resources and lending limits than those of the Bank. Most of its competitors have been in business for a number of years with well established client bases.The Bank considers its major competition to be other commercial banks, savings and loan associations, savings banks and credit unions many of which are substantially larger than we are. Other larger competitors include mortgage brokers and financial services firms other than financial institutions such as investment and insurance companies as well as other institutional lenders.Increased competition within the Bank’s market areas may limit growth and profitability.Additionally, the fixed cost of regulatory compliance remains high for smaller community banks such as the Bank, as compared to their larger competitors that are able to achieve economies of scale. Lending Activities We offer a variety of loan products, including commercial real estate loans secured by owner occupied commercial real estate, as well as mortgage loans secured by one- to-four family residences; loans secured by investment real estate owned by individuals who meet certain financial requirements; commercial revolving lines of credit and term loans including NYC taxi medallion loans; home equity loans and lines of credit; multi-family real estate loans; construction or development loans; and to a lesser extent consumer loans.Generally, we engage in secondary market sales of our fixed rate and adjustable rate residential mortgage originations. During 2010, the Bank continued to selectively retain a small portion of its mortgage originations in portfolio where the credit spread was deemed favorable. Similar to 2009, during 2010 we did not actively solicit construction and development loan originations as these markets have been slow to recover. At December 31, 2010, there were $400 thousand of loans held for sale on the Bank’s balance sheet. Also during 2010, the Bank was engaged in commercial lending in the areas of New York City taxi medallions and secondary market purchases of government agency guaranteed loans. This allowed the Bank to continue to be an active lender while further diversifying its loan portfolio and managing its concentration in commercial real estate loans. 7 During 2010, the Bank continued to experience lending growth trends.Although these loans are made to a diversified pool of unrelated borrowers across numerous businesses, concentration of loans in our primary market areas may increase risk.Unlike larger banks that are more geographically diversified, the Bank’s loan portfolio consists primarily of real estate loans secured by commercial, residential, and multifamily real estate properties or loans to businesses located in the Bank’s principal lending areas in the Mid Hudson Valley region of New York as well as the boroughs of Staten Island and Brooklyn in New York City.While these communities represent our principal markets, the Bank has made loans outside these areas where the nature and quality of such loans was consistent with the Bank’s lending policies. Local economic conditions have a significant impact on the volume of loan originations and the quality of our loans, the ability of borrowers to repay these loans, and the value of collateral securing these loans. The sustained economic downturn (including significant layoffs in the financial services industry within the greater New York metropolitan area) continues to adversely impact local economic conditions and could negatively affect the financial results of the Bank’s operations.While the Bank has decreased its concentration in non-owner occupied commercial real estate loans, it still has a significant amount of loans in this category, so decreases in tenant occupancy may also have a negative effect on the ability of borrowers to make timely repayments of their loans, which would have an adverse impact on the Bank’s earnings. The interest rates charged by the Bank on loans are affected primarily by the demand for such loans, the supply of money available for lending purposes, the rates offered by its competitors, the Bank’s relationship with the customer, and the related credit risks of the transaction.These factors are affected by general and economic conditions including, but not limited to, monetary policies of the federal government, including the Federal Reserve Board, legislative policies and governmental budgetary matters. 8 Loan Portfolio Composition.The following table sets forth the composition of our loan portfolio in dollars and percentages by type of loan including a reconciliation of gross loans receivable after consideration of the allowance for loan losses and net deferred costs. The Bank had $400 thousand in loans held for sale at December 31, 2010 compared to none at December 31, 2009. At December 31, Amount Percent Amount Percent (Dollars in thousands) Real estate loans: One-to four-family (1) 23.1 % 25.1 % Commercial Owner Occupied Non Owner Occupied Multi-family Construction or development Home equity Open Ended / Revolving (2) Closed Ended Total real estate loans Other loans: Commercial business Taxi Medallion USDA Guaranteed - - Commercial Business Lines of Credit and Term Loans (3) Consumer Total other loans Total loans $ % $ % Less: Deferred loan costs (fees) net Allowance for loan losses ) ) Total loans receivable, net $ $ (1) Includes loans Held For Sale at December 31, 2010 of $400,000. (2) Does not include unused lines of credit of $5.0 million and $5.2 million at December 31, 2010 and 2009, respectively. (3) Includes business lines of credit of $13.3 million and $13.1 million but does not include unused business lines of $5.8 million and $6.4 million at December 31, 2010 and 2009, respectively 9 Loan Maturity Schedule.The following table shows the remaining contractual maturity of our loans at December 31, 2010. Loans are shown as due based on their contractual terms to maturity.Demand loans, loans having no stated repayment schedule or contractual maturity and overdrafts, are reported as due in one year or less. Adjustable rate loans are shown as maturing in the period during which the contract is due.The schedule does not reflect the effects of possible prepayments or enforcement of due-on-sale clauses. Amounts (in thousands) due in: One-to-Four Family & Home Equity Loans Multifamily & CRE Commercial Business Construction or Development Consumer Total (In thousands) One year or less $
